Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 9, 11, 13-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woop et al. (U.S. PGPUB 20180286103) in view of Janus et al. (U.S. PGPUB 20200211263).
With respect to claim 1, Woop et al. disclose an apparatus (paragraph 29, FIG. 1 is a block diagram of a processing system 100), comprising: time-oblivious ray intersect circuitry (paragraph 29, the system 100 is a processing platform incorporated within a system-on-a-chip (SoC) integrated circuit for use in mobile, handheld, or embedded devices, paragraph 224, BVH construction module 2210 includes a spatial analysis component 2209 to perform spatial analysis of the set of input primitives 2205) configured to:
receive coordinates for a ray;
traverse a bounding volume hierarchy (BVH) data structure based on the coordinates to determine whether the ray intersects with multiple spatial bounding regions of a graphics space (paragraph 220, spatial/temporal nodes 2110-2111 each include spatial data (defining a sub-volume within the volume defined by node 2100), paragraph 239, As with a standard BVH, tests are performed recursively to determine which children a ray intersects, and these children are entered in an intersection-distance-based order); and
shader circuitry configured to: access a time value for the ray in a motion blur time interval associated with a graphics frame (paragraph 220, temporal data specifying a range of time for which each respective sub-tree is valid); and
execute the shader program to determine, based on the time value, a sub-tree of the BVH data structure for further traversal by the ray intersection circuitry (paragraph 52, the 3D pipeline 312 can execute one or more shader programs, such as vertex shaders, geometry shaders, pixel shaders, fragment shaders, compute shaders, or other shader programs, by processing the instructions and dispatching execution threads to the graphics core array 414, paragraph 220, temporal data specifying a range of time for which each respective sub-tree is valid), wherein the sub- tree corresponds to one or more bounding regions for primitive positions during only a portion of the time interval in which the time value falls (paragraph 220, if the timestamp of a ray or group of rays falls within a range specified by spatial/temporal node 2110, then traversal will continue through spatial/temporal nodes 2130-2131 and 2140-2143). However, Woop et al. do not expressly disclose, time-oblivious ray intersect circuitry that includes bounding region test circuitry, wherein the ray intersect circuitry includes performing tests using the bounding region test circuitry; and in response to reaching a temporal branch element of the BVH data structure, initiating a shader program.
Janus et al., who also deal with ray tracing, disclose a method includes bounding region test circuitry, wherein the ray intersect circuitry includes performing tests using the bounding region test circuitry (paragraph 277, the ray tracing cores 3150 include ray traversal/intersection circuitry for performing ray traversal using bounding volume hierarchies (BVHs) and identifying intersections between rays and primitives enclosed within the BVH volumes), and in response to reaching a temporal branch element of the BVH data structure, initiating a shader program (paragraph 340, when a ray intersects a traversal node during an inner traversal, a traversal shader is spawned. The sorting circuitry 4008 groups these shaders by shader record pointers 4201A-B, n to create a SIMD batch which is launched by the scheduler 4007 for SIMD execution on the graphics SIMD cores/EUs 4001).
	Woop et al. and Janus et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including bounding region test circuitry, wherein the ray intersect circuitry including performing tests using the bounding region test circuitry, and in response to reaching a temporal branch element of the BVH data structure, initiating a shader program, as taught by Janus et al., to the Woop et al. system, because this performs programmable shading and control of ray traversal using existing single instruction multiple data (SIMD) and/or single instruction multiple thread (SIMT) graphics processors while accelerating critical functions, such as BVH traversal and/or intersections, using dedicated hardware (paragraph 320 of Janus et al.).
	With respect to claim 4, Woop et al. as modified by Janus et al. disclose the apparatus of claim 1, wherein the BVH data structure includes a primitive data structure representing at least beginning and end coordinates for a moving primitive, wherein multiple different sub-trees point to the primitive data structure, wherein the multiple different sub-trees represent different portions of the motion blur time interval (Woop et al.: paragraph 218, spatial root node 2000 includes two child spatial nodes 2010-2011. For example, spatial root node 2000 may comprise a primary bounding volume enclosing all primitives for which ray tracing is being performed. Spatial node 2010 represents a first portion of the primary bounding volume and spatial node 2011 represents a second portion of the primary bounding volume (e.g., dividing the spatial root node 2000 in two)).
	With respect to claim 5, Woop et al. as modified by Janus et al. disclose the apparatus of claim 1, wherein the BVH data structure includes temporal branch elements at multiple levels such that a first temporal branch element at a first level defines a first sub-tree that is divided into multiple sub-trees by a second temporal branch element at a second level (Woop et al.: paragraph 219, Temporal nodes 2020-2021 are positioned beneath spatial node 2010 and temporal nodes 2022-2023 are positioned beneath spatial node 2011. In one embodiment, each temporal node 2020-2023 represents a range of time that its subtree represents).
	With respect to claim 6, Woop et al. as modified by Janus et al. disclose the apparatus of claim 1, wherein the shader program is executable to provide an offset value to the determined sub-tree to the ray intersection circuitry (Janus et al.: paragraph 346, Offsets 4403-4404 to the top of the call stack and the inner stack are maintained in the traversal state 4400 which is also stored in memory 2511, paragraph 347, The traversal shader, intersection shader and outer stack handler are all spawned by the ray-BVH intersection circuitry 4005).
With respect to claim 7, Woop et al. disclose the apparatus of claim 1, wherein the BVH data structure has a first branching factor and wherein the temporal branch element has a second branching factor, determined by the shader program, that is different than the first branching factor (Woop et al.: paragraph 217, Spatial nodes store, for each child, 3D spatial bounding volumes (just like regular BVHs do); either using a single bounding box, an oriented bounding box, or linearly blended bounding boxes. Temporal nodes specify, for each child, a range of time that the subtree of this child will represent). The Spatial nodes and Temporal nodes use a different branching factor depending on node type.
With respect 9, Woop et al. as modified by Janus et al. disclose the apparatus of claim 1, wherein the shader circuitry is configured to execute a shader program to generate the BVH data structure, including to:
begin at a root node corresponding to the full motion blur time interval (Woop et al.: paragraph 218, spatial root node 2000 may comprise a primary bounding volume enclosing all primitives for which ray tracing is being performed);
for multiple levels of the BVH data structure, when generating multiple child elements for a node at one level (Woop et al.: paragraph 218, FIG. 20 illustrates an exemplary node structure with spatial nodes and temporal nodes. In the illustrated embodiment, spatial root node 2000 includes two child spatial nodes 2010-2011), determine whether to perform a temporal split or a non-temporal split (paragraph 235, In contrast to spatial partitions, T(AB), T(A), and T(B) are no longer identical, as the time range T(AB) got split into non-overlapping time ranges T(A) and T(B). Further, the sets A and B are typically not disjoint as most primitives are valid in both time segments. Good candidate times to use to split T(AB) are boundaries between time segments of the stored primitives. The implementation may for instance calculate the maximal number of time segments used by the primitives in T(AB), and split at discrete time locations associated with this maximal number of time segments); and
insert one or more temporal branch elements for one or more determined temporal splits (Woop et al.: paragraph 215, “time split nodes” are inserted into the BVH hierarchy. Each time split node specifies that each of its children will, from that node on, only encode geometry for a specific sub-range of time).
With respect to claim 11, Woop et al. as modified by Janus et al. disclose a method, as executed by the system of claim 1; see rationale for rejection of claim 1.
	With respect to claim 13, Woop et al. as modified by Janus et al. disclose the method of claim 11, as executed by the system of claim 7.
	With respect to claim 14, Woop et al. as modified by Janus et al. disclose a non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design (Woop et al.: paragraph 109, One or more aspects of at least one embodiment may be implemented by representative code stored on a machine-readable medium which represents and/or defines logic within an integrated circuit such as a processor), wherein the design information specifies that the circuit includes: time-oblivious ray intersect circuitry configured to implement the system of claim 1; see rationale for rejection of claim 1.
With respect to claim 16, Woop et al. as modified by Janus et al. disclose the non-transitory computer readable storage medium of claim 14 for implementing the method of claim 4; see rationale for rejection of claim 4.
	With respect to claim 17, Woop et al. as modified by Janus et al. disclose the non-transitory computer readable storage medium of claim 14 for implementing the system of claim 5; see rationale for rejection of claim 5.
	With respect to claim 18, Woop et al. as modified by Janus et al. disclose the non-transitory computer readable storage medium of claim 14 for implementing the system of claim 6; see rationale for rejection of claim 6.
	With respect to claim 19, Woop et al. as modified by Janus et al. disclose the non-transitory computer readable storage medium of claim 14 for implementing the system of claim 7; see rationale for rejection of claim 7.

Claim(s) 2-3, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woop et al. (U.S. PGPUB 20180286103) in view of Janus et al. (U.S. PGPUB 20200211263) and further in view of Muthler et al. (U.S. PGPUB 20210390760).
	With respect to claim 2, Woop et al. as modified by Janus et al. disclose the apparatus of claim 1. However, Woop et al. as modified by Janus et al. do not expressly disclose the shader circuitry is configured to: determine a first bounding region corresponding to a beginning of a time interval associated with the temporal branch element and a second bounding region corresponding to an end of the time interval; interpolate between the first and second bounding regions, based on the time value, to determine an interpolated bounding region; and determine whether to initiate further traversal based on whether the ray intersects the interpolated bounding region.
	Muthler et al., who also deal with ray tracing, disclose a method wherein the shader circuitry is configured to: determine a first bounding region corresponding to a beginning of a time interval associated with the temporal branch element and a second bounding region corresponding to an end of the time interval (paragraph 82, each motion complet is encoded with a beginning time and an end time at which the represented geometry exists in the scene. Additionally, each motion complet is further encoded with beginning and ending spatial positions of each vertex of the geometry the motion complet represents); interpolate between the first and second bounding regions, based on the time value, to determine an interpolated bounding region (paragraph 82, the hardware interpolates between the beginning and ending spatial positions to calculate the spatial positions of the geometry at the timing or instant of the ray); and determine whether to initiate further traversal based on whether the ray intersects the interpolated bounding region (paragraph 82, The hardware tests the calculated interpolated spatial positions of the geometry against the position of the ray for the ray-primitive intersection test).
	Woop et al., Janus et al., and Muthler et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the shader circuity is configured to: determine a first bounding region corresponding to a beginning of a time interval associated with the temporal branch element and a second bounding region corresponding to an end of the time interval; interpolate between the first and second bounding regions, based on the time value, to determine an interpolated bounding region; and determine whether to initiate further traversal based on whether the ray intersects the interpolated bounding region, as taught by Muthler et al., to the Woop et al. as modified by Janus et al. system, because this adds the ability to accelerate intersection testing of geometry under motion, giving large performance speedups by keeping traversal internal to the hardware and reducing false positives that come from bloated static bounding volumes made large enough to contain moving geometry (paragraph 80 of Muthler et al.).
With respect to claim 3, Woop et al. as modified by Janus et al. and Muthler et al. disclose the apparatus of claim 2, wherein the first and second bounding regions are stored in a data structure for the temporal branch element of the BVH data structure (Muthler et al.: paragraph 111, Those key points are stored in the BVH/acceleration structure (AS) such that each AABB bounding volume or triangle under motion has at least two samples in time).
With respect to claim 12, Woop et al. as modified by Janus et al. and Muthler et al. disclose the method of claim 11 for executing the system of claim 2; see rationale for rejection of claim 2.
	With respect to claim 15, Woop et al. as modified by Janus et al. and Muthler et al. disclose the non-transitory computer readable storage medium of claim 14 for implementing the system of claim 2; see rationale for rejection of claim 2.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woop et al. (U.S. PGPUB 20180286103) in view of Janus et al. (U.S. PGPUB 20200211263) and further in view of Afra et al. (U.S. PGPUB 20210287417).
	With respect to claim 8, Woop et al. as modified by Janus et al. disclose the apparatus of claim 1. However, Woop et al. as modified by Janus et al. do not expressly disclose the ray intersect circuitry is further configured to: in response to reaching a leaf node of the sub-tree of the BVH data structure, initiate a shader program to determine whether the ray intersects one or more moving primitives.
	Afra et al., who also deal with ray tracing, disclose a method wherein ray intersect circuitry is further configured to: in response to reaching a leaf node of the sub-tree of the BVH data structure, initiate a shader program to determine whether the ray intersects one or more moving primitives (paragraph 376, When a ray intersects a leaf node corresponding to a traversal shader or an intersection shader, inner traversal may be terminated and the inner stack truncated. The truncated stack along with a pointer to the ray and BVH may be written to memory at a location specified by the calling shader and then the corresponding traversal shader or intersection shader may be spawned).
	Woop et al., Janus et al., and Afra et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein ray intersect circuitry is further configured to: in response to reaching a leaf node of the sub-tree of the BVH data structure, initiate a shader program to determine whether the ray intersects one or more moving primitives, as taught by Afra et al., to the Woop et al. as modified by Janus et al. system, because this would leverage the use of shader programs to perform computations.
	With respect to claim 20, Woop et al. as modified by Janus et al. and Afra et al. disclose the non-transitory computer readable storage medium of claim 14 for implementing the system of claim 8; see rationale for rejection of claim 8.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited art teaches or suggests the method of determining whether to perform a temporal split or non-temporal split based on all of the following factors, i.e.,
determining a cost of a temporal split for the node based on: bounding region surface area, number of primitives to be enclosed, duration of time interval to be enclosed for one or more sub-trees, and an estimated overhead cost associated with evaluation of a temporal split during traversal; and comparing the determined cost with a cost of one or more other candidate splits for the node.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection. Janus discloses time-oblivious ray intersect circuitry that uses bounding region test circuitry to perform tests for spatial bounding regions (paragraph 277, the ray tracing cores 3150 include ray traversal/intersection circuitry for performing ray traversal using bounding volume hierarchies (BVHs) and identifying intersections between rays and primitives enclosed within the BVH volumes).
Applicant submits that Janus and Woop are each silent regarding using different approaches for temporal and spatial elements in that the combination of Woop and Janus would appear to still use Woop’s ray tracing engine for both spatial and temporal components (bottom of page 9 of remarks). However, Janus uses a time-oblivious different approach for spatial components (paragraph 277). Woop uses a different approach for handling temporal components (paragraph 220, temporal data specifying a range of time for which each respective sub-tree is valid, if the timestamp of a ray or group of rays falls within a range specified by spatial/temporal node 2110, then traversal will continue through spatial/temporal nodes 2130-2131 and 2140-2143).
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. Applicant argues that there would have been no reason to further modify either of the references to achieve the features of amended claim 1, absent impermissible hindsight (top of page 10). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Janus provides the motivation by performing programmable shading and control of ray traversal using existing single instruction multiple data (SIMD) and/or single instruction multiple thread (SIMT) graphics processors while accelerating critical functions, such as BVH traversal and/or intersections, using dedicated hardware (paragraph 320 of Janus et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20220198739 to Saleh et al. for a method of performing ray-box intersection tests using hardware
U.S. PGPUB 20200320776 to Doyle et al. for a method of using specialized circuitry for performing bounding box tests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
11/9/22